DETAILED ACTION
	This is in response to the RCE filed on January 25th 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.

Response to Arguments
Applicant's arguments regarding the 112(f) interpretation have been fully considered but they are not persuasive.  Examiner appreciates applicant’s position that a non-112(f) interpretation is reasonable, however it is submitted that even in light of the amendment, a 112(f) interpretation is also reasonable.  The position determining “module” recites a function “configured to mark” and unlike the location module and transmission module, does not recite a specific structure such as GPS, Bluetooth, WiFi, etc.  Therefore, the claim remains under 112(f) interpretation since it recites a generic placeholder “module” that performs a function, without any specific structure.

Applicant’s arguments, see pg. 5, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 13-14 has been withdrawn. 

Applicant’s arguments, see pg. 5-7, with respect to the rejection(s) of claim(s) 1 and 9-14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McGill et al. US 2020/0387127 A1.

Applicant’s arguments, pg. 8, with respect to McGill are noted but are moot in view of the new ground of rejection.  Also, applicant states that Nayak and McGill do not teach claim 5 but provides no reasoning to support this position.  Naked allegations regarding patentability are not persuasive.  See the detailed rejection below which explains that “additional data” is very broad which allows the references to easily read on the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. US 2019/0146431 A1 in view of McGill et al. US 2020/0387127 A1.

	Regarding claim 1, Nayak discloses a fault reporting device for reporting a fault to a facility management arrangement (building management system with fault notification system – abstract, Fig. 1, paragraph 4), comprising:
	a location module configured to determine a location position of the fault reporting device by at least one selected from a group consisting of GPS … (fault notification system operates in a building, it matches the building location to user location by using “GPS coordinates associated with each building” – see paragraphs 84-87 and Fig. 6; thus the fault reporting device determines a location of itself via the building’s location, using at least GPS);
	a position determining module configured to mark a fault position in a surrounding area of the location position based on the location position of the fault reporting device (identify fault location – abstract, paragraph 86, Fig. 6; also see Fig. 9 which explicitly shows a fault having a specific location in the building floor plan, e.g. “Location X, Building Y, Floor 4”), and
	a transmission module for wirelessly transmitting (wireless transmission – paragraph 53) a fault report by at least one selected from a group consisting of a Wi-Fi radio, Bluetooth radio, and infrared light (Wi-Fi – paragraph 53), wherein the fault report comprises the fault position and fault information (send fault report which includes location and other information – see paragraphs 90, 99 and Fig. 9),
	a display for displaying (Fig. 9),
	wherein the location position identifies a position of the fault reporting device in a floor plan of a building (monitor “each floor or zone” – paragraph 30; identify location of fault – paragraph 86, present faults with specific location – paragraphs 98-99, Figs. 8-9).

Nayak does not explicitly disclose displaying a map of the surrounding area of the location position, or marking the fault position includes selecting a point on the map of the surrounding area of the location position of the fault reporting device.  But this is taught by McGill as displaying a map with fault locations for equipment (paragraph 32, Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Nayak to display a map as taught by McGill for the purpose of fault management.  McGill teaches using augmented reality maps for building equipment faults improves efficiency and effectiveness and provides significant economic improvements (paragraphs 44-45).

Regarding claim 2, Nayak discloses an input module, wherein a selection position can be identified by means of the input module (interface accepts user input – see paragraphs 99-100 and Fig. 9), wherein the position determining module is formed to mark the selection position as the fault position (display fault location/position – see Figs. 8-9, paragraphs 98-99).

Regarding claim 3, Nayak discloses the selection position can be marked … by the means of the input module (user interface offers selection ability – Fig. 9).  Nayak does not explicitly disclose selecting something “graphically in the displayed map” but this is taught by McGill as the user interface is displaying a map on a tablet or smartphone (see paragraph 32), this offers the selection of a graphic displayed in the map.  The motivation to combine is the same as that given above.

Regarding claim 4, Nayak discloses the displayed … comprises objects of interest, wherein an object of interest can be marked as the selection position by means of the input module (user selects menu/button on the user interface – Fig. 9).
Nayak does not explicitly disclose the displayed map but this is taught by McGill as discussed above.  The motivation to combine is the same.

Regarding claim 5, Nayak discloses an additional data module configured to produce additional data, and to display the additional data on the display (display additional data – Fig. 9).  Note: the term “additional data” is very broad, in this case, any data not already recited could be “additional data”.  In this case, Nayak explicitly teaches showing duration information (Fig. 9) which is “additional data” under the broadest reasonable interpretation.
	Nayak does not explicitly disclose displaying a map / “the displayed map” but this is taught by McGill as discussed above regarding claim 2.  The motivation to combine is the same.

	Regarding claim 6, Nayak discloses the additional data comprises faults which have already been recorded (show faults previously recorded – see Figs. 8-9 and paragraphs 98-99).

	Regarding claim 7, Nayak does not explicitly disclose the additional data comprise an orientation of the fault reporting device.  But this is taught by McGill as displaying an icon in relation to the equipment as it moves (paragraph 34).  The motivation to combine is the same as that given above.

	Regarding claim 8, Nayak does not explicitly disclose the additional data comprise accuracy information regarding the location position, but this is taught by McGill.  The specification teaches that “accuracy”, as used in the claims, is not limited to a degree of correctness (e.g. plus/minus 1 meter), instead it refers to “a scale” such as a circle around a position (see paragraph 15).  Given this broadest reasonable interpretation in view of the specification, McGill reads on the claimed feature because it discloses that the map displays fault information when in a certain proximity such as 10, 9, 8, etc. meters (see paragraph 35).  This is similar to “a scale” or a circle around the fault, as described in applicant’s specification.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nayak with the accuracy information taught by McGill to improve building fault management.  As previously stated, McGill teaches that by overlaying such information on a map, efficiency and effectiveness are improved (see McGill paragraphs 44-45).

	Regarding claim 9, Nayak discloses the fault information comprises information regarding the type of fault (paragraph 90).

	Regarding claim 10, Nayak discloses the type of fault can be selected via the input module (user interface provide fault selection mechanism – Fig. 9, paragraph 99).

	Regarding claim 11, Nayak discloses the fault reporting device comprises an indoor device (part of building equipment – see paragraph 2 and Fig. 1).

	Regarding claim 12, Nayak discloses a facility management arrangement having at least one fault reporting device according to claim 1 (see rejection of claim 1).

	Regarding claim 13, it is a method that corresponds to the device of claim 1 but is significantly broader in scope (e.g. does not require “wireless” transmitting, or “GPS”, and the fault report does not require “fault information” only the position).  Therefore, it is rejected for the same reasons.

	Regarding claim 14, it is a non-transitory medium that corresponds to the device of claim 1; therefore it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kurniawan et al. US 2020/0226556 A1 discloses receiving a fault indication associated with equipment in a building, providing an interface to display fault information and a map showing location of the fault (abstract, Figs. 4-5, paragraphs 10-11 and 33); and displaying additional information regarding the fault (paragraph 12).
Wedig et al. US 2018/0293864 A1 discloses monitoring a building (abstract) by using the floor plan to show the specific location of events (paragraph 171, Fig. 17).
Kim US 2011/0242989 A1 discloses using sensors to detect faults and transmitting fault locations over a network (abstract, paragraph 50, Fig. 22).
Dong US 2008/0037526 A1 discloses reporting fault location information (abstract, paragraph 74).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975